By the Court.

Lumpkin, J.
delivering the opinion.
By the Act of 1845, (Cobb, 88,) alljourneymen mechanics and day laborers are exempt from the process and liability of garnishment on their daily, weekly or monthly wages, whether in the hands of employers or others. The Judge in this case decided,' that the debtor was not entitled to the benefit of this Act, upon the ground that the Act of 1845, was repealed by the attachment law of 1856. It is pretty clearly to be inferred, that had he thought otherwise, he would have given to this defendant the benefit of the protection of this statute.
We have ruled several times during the present Term, that the Act of 1845 was not repealed by the Act of 1856. The *573judgment in this case would, therefore, necessarily have to be reversed, unless it can be supported on other grounds.
Counsel for the creditors contends that an overseer employed as the defendant was, does not come under the Act 1845. That it applies to ditchers, and such like persons, who usually work by the day, week, or month. After exempting salaried officers of corporations from this process, as the law expressly does, it would require a very rigid construction of the Act of 1S45, not to extend it to such a case as this. The defendant, for the reason that ho was unable to maintain his family, unless he could get his wages daily or weekly, his employer assented to the arrangement, rating the defendant’s services at @250 per annum. The overseer entered upon his employment. During the year, his employer was garnisheed. At the date of the service of the process, he had overpaid his overseer, and was in advance to him ¡§8 at the time. For the rest of the year, he continued to settle with him as before. Is the employer responsible for the overseer’s wages ? We think not.
True, the overseer was to work for the year; still, he was to be paid daily or v/eeklj'-. And the proof is, that without this stipulation, the contract would not have been made, inasmuch as the overseer’s family were obliged to live. Had tlie creditor the right to break up this contract ? Could the Courts do it? Was it not a lawfuragreement ? Were not the stipulations for labor and pay, daily or weekly, mutual and dependent? And to sustain this proceeding, would it not be, in effect, to hold that a third person may interpose and dissolve, at pleasure, the contracts of others ? For, to deprive the overseer’s family of the means ©f support, was, of course, to terminate the contract.
The creditor in this case claims to get his money under this contract. He must take the whole contract, not .merely that which obligates the overseer to work at the rate of $250 per annum, hut also, that which entitles the overseer to be paid the pro rata proportion of this sum daily or *574weekly. The creditor cannot claim a benefit by virtue of this contract, and at the same time seek to violate it.
It is suggested that he is paying a debt which he is bound to discharge. In point of fact, this is not true. The employer would be made to pay his overseer’s debt, because, according to the agreement between them, he has furnished food and raiment to his wife and children, to save them from suffering and want. The family of the overseer is entitled to this subsistence from his hands before any creditor, I care not how meritorious his demand may be. Women and children must have bread. The journeyman mechanic and employees of banking and railroad corporations are exempt from this process, shall the family oí the poor overseer starve who earns their daily food by the sweat of his brow? Such could not have been the meaning and intention of the Legislature.
Right or wrong, the Legislature has indicated its policy in this respect. It should not be restricted, when sought to be applied to a class quite as needy, and meritorious too, as others who are confessedly exempt. We think it no straining ■of the statute, to consider the debtor in this case, under his special contract, a day laborer, in the language of the law, entitled to daily, weekly or monthly pay.
It may be argued, that if money accumulated under such a contract, it could be reached by process of garnishment It is reply enough to make, that none has accumulated. The money has been advanced as fast as it was earned. Under such a contract, none ever would accumulate; for the debt- or, if not paid, would have sought other emplojrment. He could not see his wife and children perish for lack of the necessaries of life, and he made his contract to prevent such a result.
Again, it may be said, there will be no stopping place if overseers are brought under this Act.. I don't know that there ought to be any. There ought to be no class, legislation in this country. All who come within the spirit of the *575Act, should be brought -within its provisions. 1 know no reason why the employees of corporations, or even journeymen mechanics, aye, or even Irish ditchers, should have privileges, withheld from those who till the earth. The cravings of hunger can no more be appeased in the one case, than the other.
The garnishment Acts are wise and salutary provided they are confined to the exigency which gave them birth. Where debtors have effects in the hands of others, or others are indebted to (hem by note, account, &c., and these assets cannot be reached by levy and sale at law, this is a convenient remedy. They are liable to be greatly abused, however; and if they are to be perverted to wrenching the humble morsel from the mouths of women and children, provided by rough toil of the husband and father, then I say, let them be modified, or altogether abolished.
Judgment reversed